Appeal from a decision and award of the Workmen’s Compensation Board. Claimant, employed as a carpenter, in January, 1947, while carrying a keg of nails in the course of employment fell and sustained a tom muscle of the left side of his back, contusions and tenderness of the chest and pain and tenderness of the left shoulder and back. Awards of partial disability to March 20, 1951, were paid; this appeal is concerned with an award of *1077partial disability after that date which is based on a medical opinion that claimant suffers from a traumatic conversion hysteria. The conversion hysteria is manifested by a whole group of purported pains and symptoms of psychogenic origin and a specialist who examined claimant expressed the opinion that trauma was an aggravating cause and that the accident intensified the condition. There is also medical opinion, in part based upon a false statement attributed to claimant in his medical history, that claimant is consciously malingering; but this issue of medical opinion presents a question of "fact. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Halpern, Imrie and Zeller, JJ.